Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 1 of 11 Page ID #:354



   1

   2    THOMAS R. CHAPIN (SBN 221741)
        LAW OFFICES OF THOMAS R. CHAPIN
   3    232 E. Grand Blvd. Suite 204
        Corona, California 92879
   4    Office: (951) 278-2919; Fax: (951) 278-2999
        Coronalaw@aol.com
   5
        Attorney for Defendant Colin Burns
   6

   7

   8                                UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA (SOUTHERN DIVISION)
  10

  11    JANE RJ DOE,                                      CASE NO.: 8:19-cv-00824-DOC-JDE
  12                   Plaintiff,                         Hearing:     September 30, 2019
                                                          Time:        8:30 A.M.
  13    vs.                                               Courtroom:   9D
                                                          Judge:       Hon. David O. Carter
  14    COLIN BURNS, et al.,
                                                          DEFENDANT COLIN BURNS’
  15                   Defendants.                        REPLY TO PLAINTIFF’S
                                                          OPPOSITION TO HIS MOTION TO
  16                                                      VACATE DISMISSAL; MEMORAN-
                                                          DUM OF POINTS AND AUTHOR-
  17                                                      ITIES IN SUPPORT THEREOF
  18
                                              INTRODUCTION
  19
              Plaintiff Jane RJ Doe (“Plaintiff”) fails to address the decisive fact with
  20
       respect to Mr. Burns’ Motion to Vacate Plaintiff’s Notice of Voluntary Dismissal
  21
       (Doc. 19), to wit, that Mr. Burns’ Motion to Dismiss also plainly served as a
  22
       Motion for Summary Judgment (Doc. 16), which does not require this Court to
  23
       convert it. The Ninth Circuit’s opinion in Swedberg v. Marotzke, 339 F.3d 1139
  24
       (9th Cir. 2003) did not address this issue and therefore is distinguishable. As a
  25
       result, Plaintiff’s Notice of Dismissal came too late and therefore should be
  26
       vacated.
  27
              ///
  28


                                                    -1-
                            DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                    MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 2 of 11 Page ID #:355



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    LOCAL RULE 7-3 DOES NOT APPLY AND OTHERWISE DOES
   3         NOT REQUIRE DENIAL OF MR. BURNS’ MOTION TO VACATE

   4
             Plaintiff suggests this “Court has the discretion to decline to consider this
   5
       Motion,” (Doc. 21 at 18:12), as Mr. Burns did not first confer with opposing
   6
       counsel prior to filing his Motion to Vacate (“MTV”). Plaintiff further alleges that
   7
       Mr. Burns did not confer with opposing counsel prior to filing his Motion to
   8
       Dismiss and in the Alternative for Summary Judgment (“MTD”). (Doc. 21 at 3:6).
   9
       Mr. Burns begins with this latter point.
  10
             First, as set forth at the beginning of his MTD, Mr. Burns brought that
  11
       motion “PURSUANT TO THIS COURT’S ORDER of May 22, 2019 (Doc. 12).”
  12
       (Doc. 16 at 1:20) (capitalization in original). Thus, Plaintiff was well on notice that
  13
       such a motion would be filed and could not have suffered any prejudice especially
  14
       where a previous motion to quash filed in the Superior Court of Orange County
  15
       (prior to this action being removed to this Court) argued the same jurisdictional
  16
       defects as those raised in the MTD. Neither does Plaintiff allege any prejudice. In
  17
       all events, it is improper to raise such an objection here as the MTD is not now
  18
       before this Court.
  19
             Second, and more pertinently, as Plaintiff had filed a Notice of Voluntary
  20
       Dismissal, which she contends gave her the “‘absolute’ right” to dismiss her action,
  21
       (Doc. 21 at 4:12), it begs the question as to whether Local Rule 7-3 is even
  22
       applicable. Plaintiff alleges that she had the absolute right to dismiss her case and
  23
       in fact filed notice of the same, yet now claims Mr. Burns should have conferred
  24
       with her counsel in her dismissed case prior to bringing his MTV. Local Rule 7-3
  25
       applies to “all cases,” which plainly implies active cases, or at least those that have
  26
       not been dismissed. After all, “[t]he filing of a notice of voluntary dismissal with
  27
       the court automatically terminates the action as to the defendants who are the
  28


                                                -2-
                        DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 3 of 11 Page ID #:356



   1
       subjects of the notice . . . . Such a dismissal leaves the parties as though no action
   2
       had been brought.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)
   3
       (citations and footnote omitted; emphasis added). Per Plaintiff, she no longer has a
   4
       case as she dismissed it, thus Local Rule 7-3 does not apply.1
   5
              Even assuming that Local Rule 7-3 applies, which manifestly would require
   6
       an exercise in futility in this set of circumstances, the Court should exercise its
   7
       broad discretion to still reach the merits of Mr. Burns’ Motion to Vacate inasmuch
   8
       as Plaintiff suffered no prejudice and does not allege any. As this Court held in In
   9
       re Nucoa Real Margarine Litig., 2012 U.S. Dist. LEXIS 189901 (C.D. Cal.)
  10
       (Carter, J.),
  11                   The failure to comply with the meet-and-confer
  12                   requirement in this district . . . does not automatically
                       require denial of a party’s motion. See ECASH
  13                   Technologies, Inc. v. Guagliardo, 35 Fed. Appx. 498, 500
  14                   (9th Cir. May 13, 2002) (Unpub. Disp.). ‘[T]he district
                       court has broad discretion to depart from the strict terms of
  15                   the local rules where it makes sense to do so and substantial
  16                   rights are not at stake.’ Professional Programs Group [v.
                       Dep’t of Commerce], 29 F.3d [1349,] 1353 [(9th Cir.
  17                   1994)].
  18   In re Nucoa Real Margarine Litig., 2012 U.S. Dist. LEXIS 189901, *61 n.93.
  19          Other courts in this District likewise have found that any failure to comply
  20   with Local Rule 7-3 does not require denial of a motion where opposing counsel
  21   has suffered no prejudice. See Estate of Morad v. City of Long Beach, 2017 U.S.
  22   Dist. LEXIS 214639, *7-8 (C.D. Cal.) (Fitzgerald, J.); Thee Sombreo, Inc. v.
  23   Murphy, 2015 U.S. Dist. LEXIS 93, *6 (C.D. Cal.) (Phillips, J.) (“Courts can, in
  24
              1
  25            Counsel is aware of a single case that appears to assume, without any discussion, that
       Local Rule 7-3 would still apply even after a dismissal pursuant to Fed. R. Civ. Proc.
  26   41(a)(1)(A)(i). However, even in that case, the court still reached the merits of the motion to
       vacate the dismissal despite non-compliance with Local Rule 7-3, and whether it even applied
  27   was not subject to litigation. See Copelan v. Infinity Ins. Co., 2018 U.S. Dist. LEXIS 225090
       (C.D. Cal.) (Real, J.). Counsel is not aware of any case wherein the court denied a motion to
  28
       vacate a voluntary dismissal solely on the basis of failure to comply with Local Rule 7-3.

                                                   -3-
                          DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                  MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 4 of 11 Page ID #:357



   1
       their discretion, refuse to consider a motion for failing to comply with Local Rule
   2
       7-3. Generally, courts exercise this discretion when the failure to meet and confer
   3
       prejudiced opposing counsel. If there is little or no prejudice, courts will sometimes
   4
       consider the motion despite the failure to meet and confer.”) (citations omitted).
   5
             Here, “it makes sense” to reach the merits of Mr. Burns’ Motion to Vacate as
   6
       it is at least questionable whether Local Rule 7-3 even applies after a party has
   7
       ostensibly dismissed its case, and Plaintiff neither suffered any prejudice nor
   8
       alleged any.
   9

  10   II.   MR. BURN’S MOTION TO DISMISS MANIFESTLY WAS ALSO A
  11         MOTION FOR SUMMARY JUDGMENT AT THE TIME OF ITS
             FILING; NO CONVERSION IS REQUIRED; THIS COURT SHOULD
  12         THEREFORE VACATE PLAINTIFF’S NOTICE OF DISMISSAL
  13

  14         Plaintiff fails to address the critical fact that Mr. Burn’s MTD also was

  15   expressly brought as a Motion for Summary Judgment. See MTD at 1:28-2:2 (Doc.

  16   16; PageID # 219-220) (stating in notice of motion: “In the alternative, Mr. Burns

  17   moves this honorable Court to grant summary judgment in his favor as to each and

  18   every Claim therein pursuant to Federal Rules of Civil Procedure 12(d) and 56.”)

  19   (Emphasis added). That it was brought in the alternative is, of course, of no

  20   moment. It still functioned as—and is—a Motion for Summary Judgment not

  21   requiring conversion, as the Ninth Circuit has recognized. See Morrow v. City of

  22   Glendale, 1994 U.S. App. LEXIS 5529, *1-2 (9th Cir. 1994) (mem.) (“The district

  23   court did not convert the City of Glendale’s motion to dismiss into a motion for

  24   summary judgment sua sponte. In its Notice of Motion, the City indicated it was

  25   moving to ‘Dismiss Plaintiffs’ Complaint or in the Alternative for Summary

  26   Judgment . . . .’ When the moving party gives formal notice, as here, the

  27   nonmoving party is fairly apprised that the district court may look beyond the

  28


                                                -4-
                        DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 5 of 11 Page ID #:358



   1
       pleadings.”).2
   2
              Consistent with Morrow, the Southern District of New York has addressed
   3
       the precise fact-pattern now before this Court. In Premier Fabrics, Inc. v.
   4
       Woodland Trading, Inc., 42 F. Supp. 3d 549 (S.D.N.Y. 2014), the court there held
   5
       that a motion to dismiss that requested summary judgment in the alternative was
   6
       nonetheless a full-fledged motion for summary judgment, and as such, precluded a
   7
       plaintiff from voluntarily dismissing its action.
   8
              Premier Fabrics was a copyright infringement case that originated in the
   9
       Central District of California. Id. at 551. And exactly like here, the defendants
  10
       there filed a
  11                   motion . . . to dismiss the amended complaint pursuant to
  12                   Rule 12(b)(6) or, in the alternative, for summary judgment
                       dismissing the amended complaint — and just days before
  13                   its response to that motion was due — plaintiff filed a
  14                   purported notice of voluntary dismissal without prejudice.
                       Defendants now move for an order dismissing the action
  15                   with prejudice on the ground that the filing of their motion
  16                   to dismiss or for summary judgment terminated plaintiff's
                       unconditional right to discontinue without prejudice and
  17                   for attorney's fees.
  18   Id.3
  19          The plaintiff there argued “that no summary judgment motion was filed
  20   because (a) the defendants’ motion was ‘labeled’ as a motion to dismiss and (b)
  21   defendants requested summary judgment only in the body of the notice of motion
  22   and only as an alternative to a 12(b)(6) dismissal.” Id. at 551-52. The court rightly
  23   found such arguments “frivolous.” Id. at 552 (emphasis added). As the court
  24   explained,
  25                   plaintiff here was on notice that it had to put forward
                       evidentiary material sufficient to raise a triable issue of fact
  26          2
                 To be sure, as discussed below, Mr. Burns’ motion for summary judgment in the
  27   alternative was a motion for summary judgment regardless of its merits.
              3
  28           Plaintiff here filed her Notice of Voluntary Dismissal on July 29, 2019, (Doc. 18), a
       mere seven days before her opposition to the MTD was due. (Doc. 12 at 2:26; PageID # 101).

                                                   -5-
                           DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                  MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 6 of 11 Page ID #:359



   1                  or risk dismissal on the merits. Here, . . . there was no
   2                  question as to whether the district court would exercise its
                      discretion to convert a Rule 12(b)(6) motion to one for
   3                  summary judgment. It was obliged to deal with the request
   4                  for summary judgment in the event that it concluded that
                      the complaint stated a cause of action.
   5
       Id. (emphasis added).
   6
              Furthermore, “[t]he fact that the motion might have been denied . . . did not
   7
       make it any less of a motion for summary judgment.” Id.4 The court in Premier
   8
       Fabrics accordingly held that the “filing of defendants’ motion [to dismiss and in
   9
       the alternative for summary judgment] terminated plaintiff’s right to dismiss by
  10
       notice. The notice of voluntary dismissal in this case was not effective.” Id. at 553
  11
       (emphasis added).
  12
              Moreover, as the motion requested summary judgment, no conversion was
  13
       required despite the request having been made only in the alternative. Indeed, the
  14
       Sixth Circuit, and also consistent with the Ninth Circuit in Morrow, has held
  15
       precisely thus in a published opinion:
  16

  17                  [U]nder Fed. R. Civ. P. 12(b), before the district court may
                      treat a motion to dismiss as a summary judgment motion,
  18                  it must give “all parties . . . reasonable opportunity to
  19                  present all material made pertinent to” the issue. . . . [I]t is
                      “serious error” for a district court to convert the motion sua
  20                  sponte to a summary judgment motion without notice to
  21                  parties and without further discovery. Helwig v. Vencor,
                      Inc., 251 F.3d 540, 552 (6th Cir. 2001) (en banc).
  22

  23                  Here, the district court did not act sua sponte in converting
                      the motion to dismiss to a summary judgment motion.
  24                  Contractor-Defendants moved for summary judgment in
  25                  the alternative. . . . [Plaintiffs] had notice that the district
                      court might treat the motion as one for summary judgment
  26                  because such a motion was actually filed.
  27          4
                Thus, Plaintiff’s arguments as to the merits of Mr. Burns’ Motion for Summary
  28   Judgment are irrelevant for purposes of determining whether to vacate Plaintiff’s notice of
       voluntary dismissal.

                                                  -6-
                          DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                  MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 7 of 11 Page ID #:360



   1
       See Ball v. Union Carbide Corp., 385 F.3d 713, 719 (6th Cir. 2004) (emphasis
   2
       added).
   3
              Thus, the Ninth Circuit’s holding in Swedberg v. Marotzke, 339 F.3d 1139
   4
       (9th Cir. 2003) is inapposite as it nowhere involved the critical fact present here,
   5
       namely, that Mr. Burns’ MTD was also a Motion for Summary Judgment at the
   6
       very time it was filed. Morrow, 1994 U.S. App. LEXIS 5529, *1-2; Ball, 385 F.3d
   7
       at 719. In contrast, in Swedberg, the Ninth Circuit examined as a matter of first
   8
       impression the “intersection of Rules 12(b)(6) and 41(a)(1).” Id. at 1142. As to the
   9
       Rule 12(b)(6) motion to dismiss, there was no indication whatsoever that it was
  10
       brought also as a motion for summary judgment in the alternative. Likewise,
  11
       neither the Fourth Circuit nor the Sixth Circuit decisions the Ninth Circuit cited in
  12
       support involved a request for summary judgment relief in the alternative. See id.
  13
       at 1143 (citing Finley Lines Joint Protective Bd. Unit 200 v. Norfolk S. Corp., 109
  14
       F.3d 993 (4th Cir. 1997); Aamot v. Kassel, 1 F.3d 441 (6th Cir. 1993)).
  15
              The fact that Mr. Burns brought his MTD also as a Motion for Summary
  16
       Judgment is thus the decisive factor, for it placed Plaintiff on notice “that [she] had
  17
       to put forward evidentiary material sufficient to raise a triable issue of fact or risk
  18
       dismissal on the merits” and therefore that this Court “was obliged to deal with the
  19
       request for summary judgment in the event that it concluded that the complaint
  20
       stated a cause of action.” Premier Fabrics, 42 F. Supp. 3d at 552 (emphasis
  21
       added).5 Thus, in stark contrast to Swedberg, Mr. Burns’ motion for summary
  22
       judgment—even in the alternative—makes “this is an entirely different case.” Id.;
  23
       id. at 552 n.3 (distinguishing Finley Lines, 109 F.3d at 995-97). It is entirely
  24
       different from Swedberg because Mr. Burns’ motion was, in fact and law, a motion
  25
       for summary judgment. Morrow, 1994 U.S. App. LEXIS 5529, *1-2; Ball, 385 F.3d
  26
              5
  27            Of course, Plaintiff here cannot be heard to complain that her complaint did not state any
       cause of action. Thus, Mr. Burns’ filing placed her on notice beyond any dispute that his MTD
  28   also was a Motion for Summary Judgement that this Court was obliged to treat as such.


                                                   -7-
                          DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                  MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 8 of 11 Page ID #:361



   1
       at 719; Premier Fabrics, 42 F. Supp. 3d at 552-53.
   2
              Respectfully, Hinrichsen v. Quality Loan Serv. Corp., 2017 U.S. Dist. LEXIS
   3
       216038 (S.D. Cal.) is not persuasive, not binding, and of course, inconsistent with
   4
       Morrow as it wholly ignores the fact of notice. 6 In Hinrichsen, the district court
   5
       extended Swedberg to a situation similar to the one sub judice, i.e., where a party
   6
       filed a motion to dismiss and in the alternative for summary judgment. Id. at *4.
   7
       While recognizing that “unlike in Swedberg, the Lucores filed a motion to dismiss
   8
       or for summary judgment,” id. at *5 (emphasis in original), the district court
   9
       nevertheless held, without any analysis, that “this Court never treated the Lucores’
  10
       motion as a motion for summary judgment [and so u]nder these circumstances,
  11
       Counterclaimants were free to dismiss.”
  12
              Mr. Burns submits that the well-reasoned opinions in Premier Fabric and
  13
       Ball are far more persuasive than the mere ipse dixit stated in Hinrichsen, which
  14
       otherwise is inconsistent with the Ninth Circuit’s Morrow decision and wholly
  15
       ignores the fact that Plaintiff was placed on notice. That Mr. Burns filed his MTD
  16
       as a Motion for Summary Judgment in the alternative mattered, and as such, did not
  17
       even require this Court to convert the same. As a result, Plaintiff filed her Notice of
  18
       Voluntary Dismissal too late and this Could should therefore vacate it.
  19
              ///
  20
              ///
  21
              ///
  22          6
                 This finding that a motion to dismiss and in the alternative for summary judgment
  23   necessarily provides the non-moving party sufficient notice that summary judgment is being
       sought is consistent with the holdings of other courts across the country including within this
  24   Circuit. See Morrow v. City of Glendale, 1994 U.S. App. LEXIS 5529, *1-2 (9th Cir. 1994); Tri-
       Gen Inc. v. Int’l Union of Operating Eng’rs, Local 150, 433 F.3d 1024, 1029 (7th Cir. 2006)
  25   (“[a]dequate notice is provided when the moving party frames its motion in the alternative as one
       for summary judgment”); Ball v. Union Carbide Corp., 385 F.3d 713, 719 (6th Cir. 2004)
  26   (holding that a motion for summary judgment in the alternative just is a motion for summary
       judgment and no conversion is required); Laughlin v. Metropolitan Wash. Airports Auth., 149
  27   F.3d 253, 261 (4th Cir. 1998) (finding adequate notice “[b]ased upon the caption alone”); Hilfirty
       v. Shipman, 91 F.3d 573, 579 (3d Cir. 1996) (deciding that a Rule 56 motion for summary
  28   judgment presented in the alternative provided sufficient notice to the nonmoving party that the
       court may convert a Rule 12(b)(6) motion to dismiss into a motion for summary judgment).

                                                    -8-
                            DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                    MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 9 of 11 Page ID #:362



   1   III.   EVEN IF CONVERSION WAS REQUIRED, THIS COURT SHOULD
   2          CONVERT THE MOTION TO DISMISS TO ONE FOR SUMMARY
              JUDGMENT NUNC PRO TUNC
   3

   4          Plaintiff disingenuously argues that Mr. Burns is requesting this Court to “re-
   5   write the history of this case.” Opp. at 13:18 (Doc. 13; PageID # 301). But as the
   6   undisputed record shows, Mr. Burns’ MTD also was filed as a Motion for Summary
   7   Judgment. Plaintiff thus was clearly placed on notice that “there was no question
   8   as to whether the district court would exercise its discretion to convert a Rule
   9   12(b)(6) motion to one for summary judgment. [The Court] was obliged to deal
  10   with the request for summary judgment in the event that it concluded that the
  11   complaint stated a cause of action.” Premier Fabrics, 42 F. Supp. 3d at 552
  12   (emphasis added).7 That unequivocally is the history of this case. There is nothing
  13   to re-write. “[Plaintiff] had notice that the district court might treat the motion as
  14   one for summary judgment because such a motion was actually filed.” Ball, 385
  15   F.3d at 719.
  16          Assuming this Court finds that the MTD was not in fact a Motion for
  17   Summary Judgment at the time it was filed, Mr. Burns simply asks this Court to do
  18   what it inevitably would have been required to do no matter what, namely, convert
  19   his motion into one for summary judgment—something Plaintiff had formal notice
  20   of. See Brown Bag Software v. Symantec Corp., 1994 U.S. App. LEXIS 16402, *2
  21   (9th Cir. 1994) (affirming grant of summary judgment nunc pro tunc to clarify
  22   record); Morrow, 1994 U.S. App. LEXIS 5529, *1-2 (holding that a motion to
  23   dismiss or in the alternative for summary judgment “gives formal notice . . . that the
  24   district court may look beyond the pleadings.”). To be sure, neither Hinrichsen nor
  25   Swedberg are applicable to this issue as neither involved, let alone discussed, a
  26   request for nunc pro tunc clarification.
  27          7
                 The overwhelming weight of authority consistently indicates that a filing of a motion to
  28   dismiss seeking summary judgment in the alternative nonetheless provides adequate notice that a
       party is in fact seeking summary judgment relief. See supra note 6.

                                                   -9-
                          DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                  MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 10 of 11 Page ID #:363



    1
              Exercising its authority to convert Mr. Burns’ MTD into one for Summary
    2
        Judgment nunc pro tunc merely clarifies the record—it does not change it, as would
    3
        be the case had Mr. Burns not sought summary judgment in the alternative.
    4

    5
                                             CONCLUSION
    6

    7
              As Mr. Burns in fact filed a motion for summary judgment, he prays that this
    8
        honorable Court vacate Plaintiff’s notice of voluntary dismissal. Should the Court
    9
        nevertheless believe it is required, Mr. Burns also prays that this Court enter an
   10
        order nunc pro tunc July 8, 2019 converting the MTD into a motion for summary
   11
        judgment. Finally, Mr. Burns prays that this Court dismiss Plaintiff’s Complaint
   12
        with prejudice pursuant to Fed. R. Civ. Proc. 41(b).
   13

   14
        Date: September 16, 2019                          Respectfully submitted,
   15

   16
                                                          /s/Thomas Chapin_______
   17                                                     THOMAS CHAPIN, ESQ.
                                                          Attorney for Defendant
   18                                                     COLIN BURNS
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                 -10-
                         DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                 MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00824-DOC-JDE Document 22 Filed 09/16/19 Page 11 of 11 Page ID #:364



    1                              CERTIFICATE OF SERVICE
    2         I hereby certify that on September 16, 2019, the foregoing DEFENDANT
    3   COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS MOTION TO
    4   VACATE VOLUNTARY DISMISSAL and MEMORANDUM OF POINTS AND
    5   AUTHORITIES in support was filed electronically and a copy was served by mail
    6   on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
    7   mail to all parties by operation of the Court’s electronic filing system or by mail to
    8   anyone unable to accept electronic filing as indicated on the Notice of Electronic
    9   Filing. Parties may access this filing through the Court’s CM/ECF System. I
   10   declare under penalty of perjury that the foregoing is true and correct.
   11

   12                                                     /s/___________________
   13                                                     THOMAS R. CHAPIN, ESQ.
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                 -11-
                         DEFENDANT COLIN BURNS’ REPLY TO PLAINTIFF’S OPPOSITION TO HIS
                 MOTION TO VACATE VOLUNTARY DISMISSAL; MEMORANDUM OF POINTS AND AUTHORITIES
